—In an action to recover damages for personal injuries, the defendant City of New York appeals from a judgment of the Supreme Court, Kings County (Held, J.), entered October 21, 1999, which, upon denying its motions pursuant to CPLR 4401 made at the close of the evidence to dismiss the complaint insofar as asserted against it, and upon a jury verdict, is in favor of the plaintiff and against it in the principal sum of $316,000.
Ordered that the judgment is affirmed, with costs.
The Supreme Court correctly denied the motions of the defendant City of New York to dismiss for failure to make out a prima facie case. Whether a municipality failed to remove snow within a reasonable period of time is a question for the fact-finder (see, Gonzalez v City of New York, 148 AD2d 668, 670). The evidence before the jury was sufficient for it to rationally find in the plaintiff’s favor (see, Cohen v Hallmark Cards, 45 NY2d 493, 499). Friedmann, J. P., Florio, Luciano and Feuerstein, JJ., concur.